This is an appeal by the plaintiff from an order entered by the circuit court of Bon Homme county on the 23rd day of November, A.D. 1934, overruling and denying plaintiff's motion for new trial. A certified copy of the notice of appeal was thereafter filed in the office of the clerk of the Supreme Court on the 8th day of December, A.D. 1934. No brief has been filed and no further steps or proceedings have been taken in the prosecution of this appeal.
The appeal is deemed to be abandoned and the order appealed from is affirmed.
All the Judges concur. *Page 428